          Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 1 of 18


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

BRIAN W. COLLISTER,              §
                                 §
     PLAINTIFF,                  §
                                 §
VS.                              §                    CIVIL ACTION NO. 1:19-CV-00350-LY
                                 §
KXAN-TV, NEXSTAR MEDIA           §
GROUP, INC.,                     §
CHAD CROSS, INDIVIDUALLY,        §
ERIC LASSBERG, INDIVIDUALLY, AND §
CATHERINE STONE, INDIVIDUALLY, §
                                 §
     DEFENDANTS.                 §

        DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
          FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL

                Defendants KXAN-TV, Nexstar Media Group, Inc., Chad Cross, Individually, and

Eric Lassberg, Individually, file this their Response to Plaintiff’s Motion for Hearing for Possible

Disqualification of Opposing Counsel and show the Court as follows:

                                    I.
           THE SCOPE OF THIS PROCEEDING AND RELEVANT EVIDENCE

                There is no dispute in this case that Collister agreed to arbitrate his claims. He did

not file suit and have to be compelled to arbitration.          With able counsel who diligently

represented him, he chose to file a demand for arbitration with the American Arbitration

Association. He agreed to the arbitrator and agreed to be bound by the decision. He was not

happy with the arbitrator’s award, so he filed a pro se lawsuit seeking to start from scratch and re-

litigate all of his claims.

                In determining what evidence (and witnesses) are relevant in this case, it is

important to consider the limited standard of review. “The court is to give deference to the

arbitrator’s decision and review of an arbitration award is ‘extraordinarily narrow.’” McVay v.


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                                             PAGE 1
         Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 2 of 18


Halliburton Energy Servs., Inc., 688 F. Supp. 2d 556, 560 (N.D. Tex. 2010) (quoting Glover v.

IBP, Inc., 334 F.3d 471, 473-74 (5th Cir. 2003)). Indeed, “[t]he standard of review for arbitration

awards has been described as ‘among the narrowest known to the law.’” Mantle v. Upper Deck

Co., 956 F. Supp. 719, 726 (N.D. Tex. 1997) (quoting ARW Exploration Corp. v. Aguirre, 45

F.3d 1455, 1462 (10th Cir. 1995)). A court may not vacate the arbitrator’s award except to the

extent it was procured by fraud or when the arbitrator was guilty of corruption or misconduct or

exceeded the scope of her powers. See 9 U.S.C. § 10; Citigroup Global Mkts., Inc., 562 F. 3d at

358 (citing Burchell v. Marsh, 58 U.S. 344, 349 (1854)). Collister is asking this Court to view

the arbitration as a “prologue to prolonged litigation,” which the case law makes clear is not

proper. See Choice Hotels Intern. v. SM Prop. Mgmt., 519 F.3d 200, 212 (4th Cir. 2008).

                                     II.
                      COLLISTER ILLEGALLY RECORDED AN
                  ATTORNEY-CLIENT PRIVILEGED CONVERSATION

               Collister made over 70 secret recordings in the workplace in Texas. Texas is a

“one party” consent state, meaning that if Collister was a party to the conversation, he could

record it. Some of his recordings capture conversations of coworkers where it does not appear

that he was a party. But with respect to the one at issue in his motion, it is undisputed that he was

not a party to the conversation.

               Specifically, KXAN’s General Manager, Eric Lassberg, and News Director, Chad

Cross, were seeking legal advice from outside counsel (the undersigned) and Nexstar’s Associate

Counsel and SVP Human Resources, Terri Bush. Mr. Lassberg was speaking with Mr. Davis and

Ms. Bush on a speaker phone in Mr. Lassberg’s office and the door was closed. Unbeknownst to

the parties to this conversation, Collister was outside the door with his secret recorder running.

When Defendants learned that Collister was going to offer this recording into evidence in the

arbitration, counsel sent a cease and desist letter explaining how (1) making the recording was


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                                            PAGE 2
         Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 3 of 18


illegal, and (2) attempting to use the recording was yet another violation of the Texas Penal Code.

(Exhibit A).

                 Moreover, what was said in an attorney-client privileged conversation was not

material to the fundamental elements of Collister’s claims in the arbitration. Collister testified

for three- and one-half days of a five-day arbitration. He admitted away most of the elements of

his claims, and was not credible on others. His inappropriate behavior during the arbitration such

as sleeping in the back of the conference room while witnesses were testifying and chewing on a

fishing lure to distract counsel during cross examination likely hurt his credibility.

                 Although the Arbitrator did not need to consider what was said in the attorney-

client privileged conversation, she did. Specifically, there were two pieces of evidence offered

by Collister:     (1) The illegal recording Collister made of an attorney-client privileged

conversation; and (2) an exhibit containing statements Collister typed from either his recollection

of overhearing the conversation or from listening to the illegal recording. The arbitrator admitted

into evidence the document but would not admit the recording. The following was the discussion

on the record:

        Evidentiary Hearing Vol. 2, (Pages 206:18 to 216:9)

                          206

        18 You sat down in the lobby. You had turned on

        19 your recorder thinking that you were going to have an

        20 opportunity to meet with Mr. Lassberg?

        21       A   My intention was to record the conversation

        22 with Mr. Lassberg, just as I had been doing for weeks,

        23 months with all of the management.

        24       Q   But you also described a conversation that you


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                                          PAGE 3
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 4 of 18


       25 overhead. I think you described it, loud as a Led

                        207

       1 Zeplin concert?

       2      A   Yes, it was.

       3      Q   You identified that you heard Mr. Cross,

       4 Mr. Lassberg, and Mr. Davis?

       5      A   Yes. I did not hear Ms. Bush.

       6      Q   You subsequently discovered, is it true, that

       7 that conversation on speakerphone was picked up by your

       8 phone?

       9      A   At the time I did not realize it because it

       10 was deep inside my jacket. In fact, I didn't believe

       11 that it would pick it up. It's just an iPhone. It is

       12 like an iPhone 5 or something.

       13            So I immediately, when I realized that

       14 they were colluding to fire me, I could hear it, I took

       15 my phone out, opened up my notes and started to write

       16 what was being said as quickly as I could, because I was

       17 under no impression that it could be picked up, or that

       18 it was being picked up.

       19            It wasn't until this summer when we were

       20 going through the audio tracks and I was logging the

       21 soundbite with Mr. Lassberg, that I listened to it and

       22 realized that you could hear them talking about setting


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                       PAGE 4
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 5 of 18


       23 me up to be fired.

       24            And accusing me of being unethical, when

       25 I wasn't. And strategizing how to fire me and not make

                         208

       1 it look like it was retaliation for ADHD or the

       2 arbitration.

       3     Q    Was there one particular portion of the

       4 recording that you identified for the purposes of

       5 today's arbitration?

       6     A    I believe there were two.

       7         MR. SANCHEZ: Your Honor, I know Mr. Davis

       8     has an objection, should probably take it up.

       9     But at this point I would like to prep to play

       10     that soundbite.

       11        MR. DAVIS: It doesn't matter what his

       12     original intent was. Once he turned on the

       13     recorder, once he realizes he is not a party to

       14     this conversation and he is recording when he

       15     is not a party, it is illegal.

       16        It is a crime to record it. It is a crime

       17     to transmit it. And it's a crime to use it.

       18        There has already been two violations of

       19     the Texas Penal Code. We are trying to prevent

       20     another one here.


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                       PAGE 5
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 6 of 18


       21       Counsel knows this is unethical to do

       22    this. I raised it in the deposition that

       23    Mr. Collister indicated that he didn't have

       24    that recorded.

       25       We first learned that that was actually

                       209

       1    recorded last week, when counsel designates a

       2    portion of the recording.

       3       And we provided the Arbitrator with case

       4    law that makes it crystal clear. Mr. Collister

       5    was not a party to this conversation. It was

       6    illegal. And it is not admittable.

       7       MR. SANCHEZ: Your Honor, this issue came

       8    up on June 26th, 2018, during Mr. Collister's

       9    deposition. Mr. Davis asked Mr. Collister

       10    about his recordings.

       11       And as you have seen in the course of this

       12    arbitration, he was as transparent as the day

       13    is blue outside. He was very clear, the

       14    recitation you heard today is what he explained

       15    to Mr. Davis in his deposition under oath as it

       16    happened.

       17       Mr. Davis said nothing about it, other

       18    than to ask questions about it. Until this


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                       PAGE 6
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 7 of 18


       19    morning, I think, I received a Cease and Desist

       20    letter with a threat for going to the FBI, or

       21    filing suits, or whatever he said. I haven't

       22    actually read the letter.

       23       MR. DAVIS: That's not what I said.

       24       MR. SANCHEZ: I will produce it to you so

       25    you can read it for yourself. I noticed he

                       210

       1    didn't copy the AAA that you received a copy of

       2    the letter. So I will be sure to forward it to

       3    you.

       4       But since June 26th, we went through July,

       5    August, September, October, I never heard a

       6    word from Mr. Davis. I really didn't hear much

       7    from him about anything. But I certainly

       8    didn't hear about this recording, which he knew

       9    about and he has known about.

       10       In fact, yesterday, Your Honor, you asked

       11    the question, Is there any the briefing. I

       12    thought the same thing.

       13       If someone has an issue that implicates

       14    the penal code and all sorts of other potential

       15    violations, you would think that a diligent

       16    lawyer would raise that issue and file some


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                       PAGE 7
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 8 of 18


       17    sort of Motion in limine to keep it out. That

       18    wasn't done.

       19       Your Honor, we held a telephone conference

       20    with you last week, in which the issue of the

       21    recordings was raised and discussed. And I

       22    don't think Mr. Davis made that particular one.

       23       If I remember correctly, I think it was

       24    Mr. David Scott who appeared. And Mr. Scott

       25    asked, I want a copy -- If it was him, asked, I

                      211

       1    want a copy and a breakdown of the recordings

       2    that we intend to use.

       3       This particular -- not this particular.

       4    All the recordings have been designated by me

       5    and Mr. Collister since, I think May, May or

       6    June, when we identified the existence of those

       7    recordings.

       8       So after conferring with you, Your Honor,

       9    you directed us to, Produce a list of the

       10    snippets you intend to use with the date stamp

       11    and the timestamp, which we have done.

       12       The particular snippets was included at

       13    the request of counsel in the summary. So here

       14    we are on the second day of the arbitration,


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                       PAGE 8
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 9 of 18


       15    and there's a delayed and dilatory objection to

       16    recordings that they have been in possession of

       17    for months.

       18       Now, I strongly disagree with Mr. Davis'

       19    intention that this was intentional.

       20    Mr. Collister just stated he had no intention

       21    of recording, didn't know that the recording

       22    was picking up the conversation. He was there

       23    to have a conversation with Mr. Lassberg, which

       24    he was requested to attend in that office

       25    conference.

                       212

       1       So I think the recordings, whether

       2    Mr. Davis thinks there is an issue, they are

       3    admissible. Just because there is an issue

       4    regarding whether or not he thinks

       5    Mr. Collister was present or not present, or a

       6    party, they are otherwise admissible.

       7       And let me get back to the opening

       8    comments Mr. Davis made yesterday, which is, we

       9    are in an arbitration. He made it a point to

       10    request that you remind and direct the parties

       11    that this is private. It is confidential. It

       12    is not public. And I agreed.


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                       PAGE 9
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 10 of 18


       13       I said, Your Honor, I'll abide by your

       14    ruling, but nothing that was said here today or

       15    in the course of this arbitration will be

       16    repeated.

       17       You know, it is a two-way street. If you

       18    want secrecy and privacy, then you get it.

       19    That's what's afforded.

       20       So what is the prejudice, other than

       21    Mr. Davis making collusive statements that

       22    don't reflect well on him about what they are

       23    going to do to Mr. Collister.

       24       What is the prejudice? It all stays here

       25    in this conference room.

                         213

       1       ARBITRATOR STONE: Are we talking about

       2    two sentences?

       3       MR. SANCHEZ: Yes, Your Honor.

       4       ARBITRATOR STONE: Do you have that

       5    listing?

       6       MR. DAVIS: I need it. Was that --

       7       MR. SANCHEZ: What we sent --

       8       ARBITRATOR STONE: Does this help you?

       9       MR. DAVIS: Yeah. I mean, we are still

       10    going to object. There was a discussion in a


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                    PAGE 10
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 11 of 18


       11    break, while fighting through a lot of other --

       12    Mr. Collister's shenanigans during his

       13    deposition and inappropriate behavior where I

       14    made it very clear, this is an illegal

       15    recording.

       16       Ms. Bush was there. I don't recall if she

       17    chimed in, but it was an illegal recording. We

       18    made our position very clear.

       19       To-date I have gotten zero cooperation on

       20    reigning in Mr. Collister's behavior. He has

       21    not addressed the fact that Mr. Collister was

       22    not a party to that conversation. There is no

       23    dispute that he wasn't a party.

       24       It doesn't matter if he placed a device in

       25    the room, outside the room, down the hall, he

                          214

       1    was not a party to that conversation. And it

       2    is illegal.

       3       You know, I think if -- even if that quote

       4    comes in, I think it is prejudicial. I don't

       5    know if it would completely cure the prejudice.

       6       But if we could amend our answer to

       7    include a defense of after-acquired evidence

       8    saying that per his contract, he can be


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                    PAGE 11
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 12 of 18


       9    terminated for an illegal act, it might help.

       10       But I don't think it would cure the

       11    prejudice. And I don't think it would get past

       12    the very clear case law that says it is not

       13    admissible.

       14       MR. SANCHEZ: If I could respond?

       15       ARBITRATOR STONE: Sure.

       16       MR. SANCHEZ: I do, for once, agree

       17    whole-heartly with Mr. Davis on one point.

       18    That is, it is prejudicial. It is very

       19    prejudicial. It is prejudicial to Mr. Davis in

       20    what he was trying to do.

       21       And the fact that Mr. Collister was still

       22    an employee, and this management was

       23    ostensively supposed to be working with him to

       24    remediate his position, and they are not doing

       25    that.

                       215

       1       This is all for your eyes to make him look

       2    bad. So he can sit there and refer to his

       3    shenanigans and whatnot. It is just a

       4    continuing pattern.

       5       Let's talk about what actually happened.

       6    There's a lot of lawyers in this room. And I


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                    PAGE 12
       Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 13 of 18


       7    can tell you one thing that I don't do when I

       8    speak to my clients, I certainly don't say, Put

       9    me on speakerphone with a roomful of people --

       10          ARBITRATOR STONE: We are going to stop

       11    right there, because we don't need to. These

       12    two sentences are not going to change my mind

       13    in your favor or in yours.

       14          Under the circumstances, I think it's

       15    safer for all involved that this not come in,

       16    because there is a big question about whether

       17    it was legally recorded. So this will not come

       18    in.

       19          And I can tell you, in all honesty, it is

       20    not a nonissue because it will not change my

       21    mind one way or the other.

       22          There's a lot here, and I'm going to make

       23    my mind up on a lot here, but I don't need

       24    this.

       25          MR. DAVIS: I think that's fair. I think

                         216

       1    you would instruct a jury on what the lawyer's

       2    say is not evidence and doesn't matter. I

       3    think that's a fair assessment --

       4       ARBITRATOR STONE: It is not going to


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                    PAGE 13
        Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 14 of 18


         5     favor you, and it is not going to favor you.

         6     It is a neutral. So let's move on.

         7         MR. DAVIS: Fair enough, Judge.

         8         MR. SANCHEZ: Thank you, Your Honor.

         9     Thank you for listening to us.

               Even though the recording itself was not admitted into evidence, an exhibit

purportedly quoting from either Collister’s recollection from eavesdropping or his listening to the

illegal recording was admitted into evidence.        Specifically, Exhibit 43 is a Performance

Improvement Plan Progress Update KXAN gave Collister outlining things he needed to do

remain employed. Instead of simply working on doing those things like meeting important

deadlines to get stories on the air for the Super Bowl and Olympics, Collister wrote back a long-

winded diatribe refusing to commit to deadlines. He typed in bold red and underlined type –

       “***Direct quotes from KXAN’s attorney to GM Eric Lassberg and ND Chad
Cross, “What you’re looking for are performance issues with no connection to ADHD, this
is our biggest opportunity” and “Everything from here on is for the arbitrator who can
think – wow this guy is unreasonable.”

So, despite the ruling on the admissibility of the recording, the Arbitrator admitted into evidence

what Collister claims is at issue in this motion.

               What Collister wants to do in this Court is re-litigate the significance of what he

quoted to the Arbitrator. As the arbitrator stated on the record, it did not favor either side.

Collister disagrees. But that is not for the Court to decide in reviewing an arbitration award.

Even if the Court was inclined to conduct such a review, there is plenty of evidence showing that

there were performance issues with no connection to Collister’s alleged disability (ADHD) and

that the Arbitrator could think “wow this guy is unreasonable.”

               At issue in the arbitration was whether Collister’s requests for accommodation

were reasonable and whether he needed them to perform his job, or whether he was being
DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                                         PAGE 14
        Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 15 of 18


unreasonable and trying to get fired so he could sue and get out of his non-compete agreement

and work for a competitor.      It was undisputed that no doctor, psychiatrist, psychologist,

counselor, or other healthcare provider recommended the accommodations requested by

Collister. The doctor who diagnosed the ADHD politely refused to sign off on Collister’s list of

accommodations. He then saw a counsellor, secretly recording the sessions, but could not get her

to sign off on the accommodations either. Despite a complete lack of medical support for his

request, KXAN granted most of Collister’s requests, including a private work space, making one

of 20 station vehicles available for him, buying him noise canceling headphones, providing extra

assistance from the Executive Producer, and others. Collister asked for a baby monitor so his

manager could push a button to get Collister’s attention when Collister had his headphones on.

KXAN granted the request. Collister never provided anything from a healthcare provider or

anyone else indicating that the accommodations were not sufficient.

              Collister was not meeting deadlines or getting the “whale” stories on the air, most

likely because he was spending time making secret recordings and working on his venture with

Nexstar’s competitor (TEGNA) which owned KXAN’s competitor (KVUE). This came to a

head in early September 2017 when Collister got “scooped” on several stories and a KXAN

photographer became so frustrated with Collister that he did not want to work with Collister

anymore. Frustrations of Chad Cross and other KXAN employees are summarized in numerous

emails which were admitted into evidence in the arbitration. There was plenty of evidence to

find that Collister was being unreasonable and no testimony is needed from KXAN’s counsel.

              The undisputed evidence before the arbitrator was that Collister put forth short-

lived efforts to fulfill the requirements of a Performance Improvement Plan and ultimately

refused to commit to important deadlines. The Arbitrator heard testimony that Collister was seen

packing up his personal belongings, saying he would go across the street to KVUE and “kick the


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                                       PAGE 15
        Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 16 of 18


s_ _ t out of KXAN.” The Arbitrator had multiple emails laying out Collister’s business plan for

his competing business as evidence as to why he refused to commit to deadlines for Super Bowl

and Olympics stories – he wanted to leave KXAN and wanted out of his non-compete agreement,

so he could go to KVUE. So, the Arbitrator had before her exactly what the quote from the

illegal recording refers to – performance issues that were not connected to ADHD and Collister

being unreasonable. There is no need for testimony from an attorney.

                                 III.
             ARGUMENTS MADE BY ATTORNEYS ARE NOT EVIDENCE

               Regardless of whether the alleged quote in Exhibit 43 (which was admitted) or the

illegal recording came into evidence, this has nothing to do with the review by this Court

following the standard of review allowed by the Federal Arbitration Act. As can be seen from

Exhibit 43, KXAN had counsel engaged prior to Collister’s discharge. Collister did as well. In

fact, Collister quoted his counsel in Exhibit 43, where he also put in bold red and underlined

type:

      “The following statement has been crafted with my attorney Mark Anthony Sanches,
who will be representing me at the EEOC and in Arbitration hearings:

Chad,

You’re intentions to fire me because of my disclosure of my disability are incredibly
transparent and you continue to discrimination and retaliation. Your outright lies,
mischaracterizations and falsehoods will eventually be proven false and I will be vindicated
once you, and others, are deposed under oath and I present my side of the events.
As for your excessively forceful demand that I commit in blood to meeting the deadliens
above, my attorney has advised me to respond as follows:

“I will do my best to hustle to meet the deadlines. But as with every investigative story, I
am not responsible – nor can I control – the level of cooperation I will encounter from those
who are the subject of these stories which may cuase delays beyond my control.”


               Collister wanted in evidence what he wrote in Exhibit 43 about his attorney’s

opinion, and the Arbitrator admitted it. The bottom line is that the Arbitrator had before her what


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                                         PAGE 16
        Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 17 of 18


both KXAN’s attorney allegedly said and what Collister’s attorney allegedly said. It was within

the Arbitrator’s discretion whether or not to give comments from lawyers any weight. As can be

seen from the Award, she did not give them any weight and instead focused on the credible

evidence. Revisiting what lawyers said is beyond the permissible scope of review in this case.

                                            IV.
                                        CONCLUSION

                 No amount of additional discovery or testimony from attorneys could save

Collister’s claim. The credible evidence presented at the arbitration hearing proved that Collister

had no claim. His bizarre behavior during the hearing such as chewing on a fishing lure and

going to the back of the conference room and sleeping during testimony had to have hurt his

credibility. Although Defendant’s counsel could testify as to his opinions as to why Collister’s

claim had no merit, none of those opinions fit within the statutory grounds for vacating an

arbitrator’s award. Collister has failed to articulate how testimony from counsel relates to any of

those grounds.

                                             Respectfully submitted,

                                             /s/ William L. Davis
                                             William L. Davis, Esq.
                                             State Bar No. 05563800
                                             davisw@jacksonlewis.com
                                             Julie C. Tower, Esq.
                                             State Bar No. 24070756
                                             Julie.tower@jacksonlewis.com

                                             JACKSON LEWIS P.C.
                                             500 N. Akard, Suite 2500
                                             Dallas, Texas 75201
                                             PH: (214) 520-2400
                                             FX: (214) 520-2008

                                             ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                                         PAGE 17
          Case 1:19-cv-00350-DAE Document 15 Filed 07/12/19 Page 18 of 18


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was forwarded to
the following Pro-Se Plaintiff via email and certified mail, return receipt requested, on July 12,
2019:

                  Brian Collister
                  Plaintiff Pro-Se
                  295 Desert Willow Way
                  Austin, Texas 78737
                  Briancollister@yahoo.com


                                             /s/ William L. Davis
                                             William L. Davis




4819-6422-6716, v. 1




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR HEARING
FOR POSSIBLE DISQUALIFICATION OF OPPOSING COUNSEL                                        PAGE 18
